ICJ_094_LandMaritimeBoundary_CMR_NGA_1998-06-11_JUD_01_PO_05_EN.txt. 354

SEPARATE OPINION OF JUDGE KOOIJMANS

Whether there is a dispute between the Parties as to the continuation of the
maritime boundary beyond point G — No specific claim raised by Applicant at
date of filing of Application which was positively opposed by Respondent —
Seventh preliminary objection should have been partially upheld — Eighth pre-
liminary objection consequently without object — Judicial propriety, unilateral
application and rights and interests of third States in cases of delimitation of
maritime boundary.

1. I have voted in favour of paragraphs 3 and 4 of the dispositif, which
state that the Court has jurisdiction to adjudicate upon the dispute and
that Cameroon’s Application is admissible. That does not mean, how-
ever, that I support the Court’s findings with regard to each and every
preliminary objection raised by Nigeria. I voted against the Court’s con-
clusion in subparagraph 1 (g) that the seventh preliminary objection
must be rejected. Consequently, I had to vote also against the Court’s
conclusion in paragraph 2 that the eighth preliminary objection does not
have, in the circumstances of the case, an exclusively preliminary charac-
ter. In the following I wish to set out my viewpoints with regard to these
matters.

2. In its seventh preliminary objection, Nigeria submitted that there is
no legal dispute concerning delimitation of the maritime boundary
between the two Parties which is at the present time appropriate for reso-
lution by the Court. In this respect, Nigeria relied on two arguments; in
the first place it contended that no determination of a maritime boundary
is possible prior to the determination of title in respect of the Bakassi
Peninsula. I fully share the Court’s view that, since Cameroon has also
requested the Court to decide on the question of the title to the Bakassi
Peninsula, the issue raised by Nigeria is a question of method and that it
lies within the Court’s discretion how to deal with these two issues
(paragraph 106 of the Judgment).

3. Nigeria’s second argument is that the issue of maritime delimitation
is inadmissible in the absence of sufficient prior negotiations with regard
to the maritime boundary beyond point G. Nigeria does not contest that
extensive negotiations have taken place with regard to the course of the
boundary from the landfall on Bakassi to point G; these negotiations led
to the Declaration of Maroua, the binding character of which is con-
tested by Nigeria. Nigeria does not deny, therefore, that there is a legal
dispute between the Parties concerning that part of the boundary. It con-
tends, however, that there never have been serious negotiations on the

83
355 LAND AND MARITIME BOUNDARY (SEP. OP. KOOIJMANS)

determination of the boundary between point G and “the limit of the
maritime zones which international law places under the Parties’ respec-
tive jurisdiction”, whereas such negotiations are prescribed by Articles 74
and 83, paragraphs 2, of the 1982 Convention on the Law of the Sea.

4. Iam of the opinion that, whatever must be held of the interpreta-
tion of these Articles of the Law of the Sea Convention with respect to
the necessity of prior negotiations before a maritime delimitation issue
may be unilaterally submitted to third-party settlement, such negotia-
tions must have the possibility of leading to an agreement. In the present
case, negotiations clearly could not have led to a positive result. The dis-
pute which has developed on the legal value of the Maroua Declaration
may be said to have made negotiations on the seaward continuance of
the line agreed upon in that Declaration futile. And this situation has
been aggravated by the subsequent dispute about the legal status of the
Bakassi Peninsula. If negotiations cannot lead to results, they cannot be
seen as a necessary pre-condition in the meaning of Articles 73 and 84 of
the 1982 Convention, even if these Articles were to be interpreted as
making such negotiations indispensable.

5. Nigeria further contends that the negotiations leading to the Mar-
oua Declaration only dealt with the delimitation of what both Parties at
the time considered to be their territorial sea and that the bilateral nego-
tiations were never intended to cover also the delimitation of the exclu-
sive economic zone and the continental shelf (Preliminary Objections of
Nigeria, p. 119; CR 98/2, p. 41). Whatever the character, and, in particu-
lar, the intensity of such more general negotiations, Cameroon’s claim
that the negotiations which had taken place since 1970 had always been
carried out with a view to delimiting the whole of the maritime boundary
is in my view correct. This is borne out by the fact that already in the
Declaration of the Nigeria-Cameroon Joint Boundary Commission
of June 197] it is stated that the delimitation of the maritime boundary
should be done in due course to include the delimitation of the boundary
in the continental shelf in accordance with the 1958 Geneva Convention
on the Continental Shelf (Preliminary Objections of Nigeria, Ann. 21,
p. 240). Moreover, even at that early moment, it was recognized that:

“since the Continental Shelves of Nigeria, Cameroon and Equatorial
Guinea would appear to have a common area, the attention of the
Heads of State of Cameroon and Nigeria should be drawn to this
fact so that appropriate action might be taken” (ibid, Ann. 21,
p. 241).

At a later stage, even after the breakdown of the negotiations as a result
of the dispute over the Maroua Declaration, such appropriate action was
specified as taking the form of a “tripartite meeting” to examine the issue

84
356 LAND AND MARITIME BOUNDARY (SEP. OP. KOOIJMANS)

of the determination of the triple point as an essential condition for the
delimitation of the maritime borders between the three countries (Third
Session of the Nigeria-Cameroon Joint Meeting of Experts on Boundary
Matters, August 1993, Preliminary Objections of Nigeria, Ann. 55, p. 465).

6. Although I share the Court’s view that the alleged absence of suffi-
cient prior negotiations is no impediment for the admissibility of Cam-
eroon’s claim, I cannot follow the Court when it says that it, conse-
quently, rejects the seventh preliminary objection in its entirety. In this
respect, it is necessary to recall Nigeria’s formulation that there is no
legal dispute concerning delimitation of the maritime boundary between
the two Parties which is at the present time appropriate for resolution by
the Court (emphasis added). The Statute of the Court explicitly states
that its jurisdiction is concerned with the decision on disputes (Art. 38,
para. 1, and Art. 36, para. 2; the latter is also applicable in the present
case). For the Court to have jurisdiction it is therefore of vital impor-
tance to determine whether there is a dispute and in the affirmative case
to identify such dispute. As Professor Rosenne says:

“The function of the concept of dispute is to express in a legally
discrete term the matter in connection with which the Court is
empowered to make a judicial decision having final and binding
force on the parties.” !

And the Court itself stated in the Nuclear Tests cases:

“The Court, as a court of law, is called upon to resolve existing
disputes between States. Thus the existence of a dispute is the pri-
mary condition for the Court to exercise its judicial function.”
(Nuclear Tests (Australia v. France), Judgment, I CJ. Reports
1974, pp. 270-271, para. 55.)

7. During their history, the present Court and its predecessor have
given great attention to determine what a dispute, which lends itself for
jadicial decision, is. Their findings have been recalled in the present Judg-
ment (para. 87) where the Court deals with the fifth preliminary objec-
tion. The Court there refers to the South West Africa cases where it
stated that “[i]t must be shown that the claim of one party is positively
opposed by the other” (South West Africa, Preliminary Objections, Judg-
ment, I.C.J. Reports 1962, p. 328). It also referred to another statement
by the Court, namely “[w]hether there exists an international dispute is a
matter for objective determination” ({nterpretation of Peace Treaties
with Bulgaria, Hungary and Romania, First Phase, Advisory Opinion,
LC.J. Reports 1950, p. 74). Both statements were recently repeated in the
Judgment in the East Timor (Portugal v. Australia) case, I C.J. Reports
1995, p. 100, para. 22). After a painstaking analysis, the Court came with

1 Shabtai Rosenne, The Law and Practice of the International Court, 1920-1996, 1997,
p. 519.

85
357 LAND AND MARITIME BOUNDARY (SEP. OP. KOOIJMANS)

regard to the fifth preliminary objection to the conclusion that a dispute
exists between the two Parties, at least as regards the legal bases of the
whole of the existing boundary, although it is not yet possible to deter-
mine its exact scope. I fully subscribe to that conclusion.

8. In my view, the Court should have applied the same criteria with
regard to the question whether a dispute exists between Cameroon and
Nigeria as to the delimitation of the maritime boundary from point G to
the outer limit of the various maritime zones. It is undoubtedly true that
Nigeria has not raised this point as a separate argument and that, con-
sequently, Cameroon has not seen fit to try and define the exact subject-
matter of this dispute. This does, in my opinion, not relieve the Court of
the task to determine proprio motu whether there exists a dispute which is
the subject of the Application. As the Court said in the South West
Africa cases:

“A mere assertion is not sufficient to prove the existence of a dis-
pute any more than a mere denial of the existence of the dispute
proves its non-existence.” (South West Africa, Preliminary Objec-
tions, Judgment, I C.J. Reports 1962, p. 328),

whereupon the Court, independently of the arguments of the Parties,
decided that a dispute existed. It is therefore for the Court to “objectively
determine whether there exists an international dispute”.

9. In its Application, filed on 29 March 1994, Cameroon requested

“the Court...
(f) In order to prevent any dispute arising between the two States
concerning their maritime boundary . . . to prolong the course

of [this] boundary with the Federal Republic of Nigeria up to
the limit of the maritime zones which international law places
under their respective jurisdictions.”

No further legal grounds for this request nor any other details under-
pinning it were provided in the Application which, therefore, hardly
seems to meet the conditions of Article 38, paragraph 2, of the Rules of
Court as far as this part of the claim is concerned.

In its Memorial, dated 16 June 1994, Cameroon specified its request by
asking the Court to adjudge and declare:

“{c) That the boundary of the maritime zones appertaining respec-
tively to the Republic of Cameroon and to the Federal Repub-
lic of Nigeria follows the following course:

— from point G that boundary then swings south-westward
in the direction which is indicated by points G, H, I, J

86
358 LAND AND MARITIME BOUNDARY (SEP. OP. KOOIJMANS)

and K represented on the sketch-map on page 556 of this
Memorial and meets the requirements for an equitable
solution, up to the outer limit of the maritime zones which
international law places under the respective jurisdictions
of the two Parties.”

On page 556 of the Memorial a map was reproduced entitled “La Délimi-
tation Equitable” on which the various points mentioned in the submis-
sions were indicated; an explanatory memorandum on the location of
these points is contained in paragraphs 5.107 to 5.128 of the Memorial.

10. The critical date for the Court having jurisdiction and for the
admissibility of an Application and, therefore, of the determination of
the existence of a dispute is that of the Application’s filing. This has been
the established jurisprudence of the Court and has been recently con-
firmed in the Judgment of 27 February 1998 on the Preliminary Objec-
tions in the Lockerbie case (Questions of Interpretation and Application
of the 1971 Montreal Convention arising from the Aerial Incident at
Lockerbie (Libyan Arab Jamahiriya v. United States of America), I. CJ.
Reports 1998, pp. 128-129, para. 36, and pp. 130-131, para. 43). Can it
really be said that at the day the Application was filed there was with
regard to the maritime boundary beyond point G a claim of Cameroon
which was “positively opposed” by Nigeria, a “disagreement on a point
of law or fact, a conflict of legal views or interests” between the Parties?

11. Although Nigeria did raise the matter of the non-existence of a dis-
pute only in the context of an alleged absence of prior negotiations, it
nevertheless drew the Court’s attention to the fact that it had never been
presented with a specific claim by Cameroon with regard to the continua-
tion of the projected boundary line beyond point G. In its preliminary
objections it stated:

“Nigeria for its part has not yet had the opportunity to consider,
in the context of diplomatic negotiations, any proposal for the
delimitation of the respective maritime zones . . . beyond ‘point G’.
It learned of Cameroon’s actual position as to delimitation beyond
‘point G’ only when it received the Memorial.” (Preliminary Objec-
tions of Nigeria, p. 120, para. 7.15; emphasis added.)

12. If Rosenne is correct in saying that the existence of a dispute may
be established from the examination of the positions of the parties, as
expressed in the diplomatic history of the matter?, what more do we learn
from that diplomatic history than that there is a clear disagreement about
the location of point G, the starting point of the “prolonged” maritime
boundary, and the fact that the Parties agree that for the delimitation of
their maritime zones the involvement of third countries, in particular

2 Op. cit., p. 519.

87
359 LAND AND MARITIME BOUNDARY (SEP. OP. KOOIJMANS)

Equatorial Guinea, is essential to the delineation of their maritime
borders (Preliminary Objections of Nigeria, Ann. 55, p. 465), an under-
standing which was confirmed as late as 1993, long after the dispute
about the binding character of the Maroua Declaration emerged?

How can the subject-matter of such a dispute be described in legal
terms? What are the opposing legal claims which empower the Court to
make a judicial decision having final and binding force on the Parties?
Can it really be said that there “is a legal dispute which is at the present
time appropriate for resolution by the Court”?

13. It deserves mentioning also that — in so far as there would be a
dispute as to the “prolonged” boundary beyond point G — the whole
issue is obfuscated by the fact that it is exactly the contested location of
point G which is determinative for the settlement of that dispute. Now it
may be said that this is as much a matter of method as the relationship
between the disputed title to Bakassi and the initial leg of the maritime
boundary up till point G and that the order in which the various issues
will be dealt with lies within the discretion of the Court. Here, however,
the position of points H-K are indissolubly linked with the location of
point G as established in the Maroua Declaration. Any determination by
the Court, which is different from Cameroon’s claim, will totally unsettle
its claim with regard to the seaward continuation of the maritime bound-
ary in case the specific claim, as rephrased in its Memorial, would be
accepted as an element of the dispute.

14. All this would have been different, of course, if the two Parties had
concluded an agreement to submit the matter of the determination of the
maritime boundary to the Court and had been able to plead their differ-
ing or opposing views, asking the Court either to define the legal prin-
ciples and rules applicable to the delimitation of the maritime zones or
to determine it itself. It would have been difficult for the Court to avoid
or even refuse to give such a decision, even if the constituent elements of
the dispute were not worded in very clear or precise terms.

It is, however, quite another matter — and hardly desirable in my view
— if the Court can be unilaterally seised by a State with the request to
determine a maritime boundary in more remote zones, if negotiations
with another State on the delimitation of more in-shore areas have been
unsuccessful, without a clear difference of views on the legal criteria for
the delimitation in these more remote zones as well.

15. For all these reasons, I am of the opinion that the Court should
not have concluded that the seventh preliminary objection must be
rejected in its entirety, but that it should have been partially sustained;
there does not exist a legal dispute between the Parties as to the continua-

88
360 LAND AND MARITIME BOUNDARY (SEP. OP. KOOIJMANS)

tion of the maritime boundary beyond point G, as is required by
Article 36, paragraph 2, of the Statute.

16. This position also has its consequences for my vote on the eighth
preliminary objection. I share the Court’s. view that the problem of rights
and interests of third States only arises for the prolongation of the mari-
time boundary seawards beyond point G and that the dispute as to the
boundary between the landfall on the Bakassi Peninsula and point G
does not concern the rights and interests of third States (para. 115 of the
Judgment).

Since in my opinion the Court should have refrained from taking upon
itself the task of determining the maritime boundary beyond point G by
partially upholding the seventh preliminary objection, I could not vote
for the Court’s conclusion with regard to the eighth objection either,
since this objection, in my view, should have been declared without
object.

17. This may not be interpreted as implying that I disagree with the
Court’s finding that an objection of this character in se does not possess
an exclusively preliminary character and can only be decided upon in
connection with the merits.

I feel, however, that in the present case the Court, for reasons of judi-
cial propriety, could or even should already in limine litis have sustained
this objection instead of reserving that possibility for the phase of the
merits.

18. Nigeria, in its eighth preliminary objection, stated “[t]hat the ques-
tion of maritime delimitation necessarily involves the rights and interests
of third states and is inadmissible beyond point G”.

In the present Judgment the Court

“notes that the geographical location of the territories of the other
States bordering the Gulf of Guinea, and in particular Equatorial
Guinea and Sao Tome and Principe, demonstrates that it is evident
that the prolongation of the maritime boundary between the Parties
seawards beyond point G will eventually run into maritime zones
where the rights and interests of Cameroon and Nigeria will overlap
those of third States. It thus appears that rights and interests of third
States will become involved if the Court accedes to Cameroon’s
request.” (Para. 116; emphasis added.)

This leads the Court to the conclusion that it

“cannot rule out the possibility that the impact of the judgment
required by Cameroon on the rights and interests of the third States
could be such that the Court would be prevented from rendering it
in the absence of these States . . .” (ibid. ).

The pivot on which everything hinges, therefore, seems to be the willing-
ness of such third States to exercise their right to intervene under
Article 62 of the Statute in the present proceedings.

89
361 LAND AND MARITIME BOUNDARY (SEP. OP. KOOIJMANS)

19. In the case concerning the Continental Shelf (Libyan Arab Jama-
hiriyal Malta) the Court stated that it

“has not been endowed with jurisdiction to determine what prin-
ciples and rules govern delimitations with third States, or whether
the claims of the Parties outside that area prevail over the claims
of those third States in the region”.

This was the logical conclusion of the Court’s finding that its decision

“must be confined to the area in which, as the Court has been
informed by Italy, that State has no claims to continental shelf
rights. The Court, having been informed of Italy’s claims, . . . thus
ensures Italy the protection it sought.” (C.J. Reports 1985, p. 26,
para. 21; emphasis added.)

20. In delimitation of maritime boundary cases, therefore, knowledge
of the viewpoints of third States involved is quintessential for the Court
to enable it to perform its judicial task as requested by the parties if an
application has been brought by Agreement. That would be even more so
with regard to the position of Equatorial Guinea, if the present case had
been brought by Agreement, in view of the fact that both parties had
considered the determination of the triple point an essential condition for
the delimitation of the maritime borders between the three countries. If
there had been an Application by Agreement, the present case would,
apart from geographical factors, have reflected the Libya/Malta case.

21. The present case, however, has been brought by unilateral applica-
tion under Article 36, paragraph 2, of the Statute. The Applicant requests
the Court to determine the maritime boundary with the Respondent,
whereas it has itself, together with the Respondent, admitted that such
delimitation requires the involvement of, and thus negotiations with, a
third State. Under such conditions it does not seem proper or reasonable
to “compel” that third State to expose its views and its position by means
of an intervention under Article 62 even before negotiations with the
neighbouring States have begun. Of course, the third State is free not to
intervene but in that case the Court could — and in the present case in all
probability would — be prevented from rendering the judgment required
by the Applicant. Since there is no agreed request by both Parties, con-
siderations of judicial propriety could in the present case have led the
Court to the decision to uphold the eighth preliminary objection in the
preliminary phase of the proceedings.

(Signed) Pieter H. KooïMmans.

90
